            Case 3:20-mj-00137        Document 1-1       Filed 06/17/20      Page 1 of 6




       DISTRICT OF OREGON, ss:                        AFFIDAVIT OF LANDON BERRYMAN

                 Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Landon Berryman, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since September of 2018. I am currently assigned to the Portland Division Violent Crimes

squad. Prior to working in the FBI, I was a sworn peace officer in Arizona from 2011 to 2018.

I am a graduate of the FBI Academy in Quantico, Virginia, and have completed extensive

training in numerous areas of law enforcement investigations and techniques, to include

computer-related crimes, search warrant execution, and violent crimes such as bank robberies

and kidnappings. I have received advanced training in digital forensics which includes digital

device information extraction and forensic imaging.

       2.      I submit this affidavit in support of a complaint and arrest warrant for James

Donald Cooley, for the crime of kidnapping, in violation of Title 18, United States Code,

1201(a). As set forth below, there is probable cause to believe, and I do believe, that James

Donald Cooley committed kidnapping in violation of Title 18, United States Code, 1201(a).

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.



 Page 1 – Affidavit of Landon Berryman                        USAO Version Rev. October 2015
            Case 3:20-mj-00137       Document 1-1       Filed 06/17/20    Page 2 of 6




                                         Applicable Law

       4.       Title 18, United States Code, Section 1201(a) provides:

       Whoever unlawfully seizes, confines, inveigles, decoys, kidnaps, abducts, or carries away
       and holds for ransom or reward or otherwise any person, except in the case of a minor by
       the parent thereof, when—
               (1) the person is willfully transported in interstate or foreign commerce,
               regardless of whether the person was alive when transported across a State
               boundary, or the offender travels in interstate or foreign commerce or uses the
               mail or any means, facility, or instrumentality of interstate or foreign commerce in
               committing or in furtherance of the commission of the offense;
       shall be punished by imprisonment for any term of years or for life and, if the death of
       any person results, shall be punished by death or life imprisonment.

                                  Statement of Probable Cause

       5.       In the early morning hours of May 18, 2020, James Cooley, who resides in

Rainier, Oregon, drove his blue Ford Explorer to the residence of his ex-girlfriend, Victim 1

(hereinafter V1) without invitation or notification. V1 resides in Illwaco, Washington. Cooley

parked his vehicle along the side of Highway 101, instead of the driveway at V1’s residence.

       6.       Home security video obtained from V1 shows a man, subsequently identified as

Cooley, in dark clothing walking through the brush, approaching the residence from the location

of where the Ford Explorer was parked along Highway 101. Cooley walks through the brush and

behind the garage that is near V1’s residence.

       7.       Several minutes of video later, V1 can be seen in the video with Cooley in front

of the garage near the residence, by a walkway between the garage and residence. Cooley starts

pulling V1 towards the center of the garage doors. Cooley then throws V1 to the ground. After a

short period of time, Cooley picks up V1 and starts pulling her away from the garage. Cooley

then continued to pull V1 towards the highway, where he was seen coming from at the beginning

of the video.




 Page 2 – Affidavit of Landon Berryman                       USAO Version Rev. October 2015
              Case 3:20-mj-00137       Document 1-1        Filed 06/17/20    Page 3 of 6




        8.       According to V1, Cooley confronted her while she was out on her porch and a

confrontation ensued. Cooley, who was carrying a pitchfork, told V1, “You better come with me.

I'm going to talk to you.” V1 refused to go with him. Cooley grabbed her by her arms and tied

her hands together with beige colored zip ties. V1 tried to get away from Cooley, but was

unsuccessful because her hands were zip-tied. When V1 tried to get away from Cooley, he put

the pitchfork up to her neck and told her he was “going to kill her.”

        9.       V1 later told law enforcement that Cooley grabbed her near her waist and drug

her a couple hundred feet through the brush to his Ford Explorer, which was parked on Highway

101. Cooley tried to get her in the backseat of his vehicle. V1 resisted Cooley’s attempts to get

her in the backseat of the vehicle and he punched her in the head by her left ear approximately

three times, knocking her down. Cooley grabbed the pitchfork again and put it up to her neck

while she was on the ground. Cooley told her he would kill her again. Cooley threw the pitchfork

in the car and transitioned to a pocketknife. Cooley then put the knife to her throat and said, “I

will kill you and I can kill you if you don't get in the car.”

        10. V1 said that Cooley picked her up by the waist and shoved her into the backseat of

the Ford Explorer. Cooley began to drive from her home in Illwaco, Washington, across state

lines and eventually ended up back at his home in Rainier, Oregon, from V1’s residence in

Illwaco, Washington, while V1 was in the backseat, restrained.

        11.      V1 later told officers that she grabbed the pitchfork and tried to pry open the back

driver's side rear door while Cooley was driving, but her hands were still zip tied together and

the doors were locked so she was unable to do so. Cooley saw this and grabbed a hammer and

started swinging it at her. V1 got one the doors of the car to open slightly where pitchfork flew

out of the car onto the roadway. Cooley got the car door to shut again because he swerved his



 Page 3 – Affidavit of Landon Berryman                           USAO Version Rev. October 2015
             Case 3:20-mj-00137      Document 1-1        Filed 06/17/20     Page 4 of 6




vehicle in a manner to make it close and said to her in “I'll drop you in the ocean if you don't stop

this nonsense.”

       12.      V1 complained that she had pain and had lost circulation in her hands, so Cooley

eventually cut the zip ties off. Ligature marks on her wrists were still visible to law

enforcement and photographed when they arrived.

       13.      Cooley’s sister, “DF” also lives in Rainier, near Cooley’s residence. When Cooley

arrived at his residence in Rainer, Oregon. His sister, noticed V1 and Cooley at his residence

around 8:00 A.M. and saw that V1 was wearing only a silky robe and no shoes. She saw that

V1 had scratches on her legs, and a big bump on her head. Cooley mentioned to DF that V1

would probably say that he kidnapped her. DF then told law enforcement that V1 told her that

Cooley was going to kill her and mouthed the words “get me help” to her. DF contacted the

Columbia County Sheriff’s Office (CCSO) and reported the incident.

       14.      CCSO deputies responded to Cooley’s residence in Rainer at approximately 9:04

A.M. Cooley and V1 were contacted by law enforcement and briefly interviewed on scene.

Cooley admitted to leaving his residence in Rainer, Oregon and travelling to Illwaco,

Washington to go speak to V1, and said that he is aware that there is an active restraining order

filed prohibiting him from contacting V1.

       15.      Cooley was interviewed twice by law enforcement. On both occasions, he was

read his rights per Miranda. During the first interview, Cooley told Detective Peabody that he

and V1 had been together for about a year. He said that he wanted to speak to V1 about missing

and damaged tools so he went to V1’s residence. He parked on Highway 101, and not in the

driveway, because he didn’t know if her son or boyfriend were there and did not want a

confrontation. He claimed that V1 wanted to get coffee with him but they could not do so



 Page 4 – Affidavit of Landon Berryman                        USAO Version Rev. October 2015
             Case 3:20-mj-00137      Document 1-1        Filed 06/17/20    Page 5 of 6




because the area was not open because of coronavirus restrictions. He stated that V1 must have

received her injuries when she fell down a hill while walking back to his car. Cooley said that the

locks in his car did not work correctly, but had been that way for some time. He denied using or

brandishing a knife or pitchfork.

       16.      A state search warrant was executed on Cooley’s Ford Explorer, the following

items were recovered:

   x   Two zip ties that had been cut on the driver’s side floorboard.
   x   A zip tie that had been cut on the floorboard ledge in between the driver's seat and the
       center console.
   x   A bag of zip ties on the floorboard ledge in between the driver's seat and center console.
   x   Meth(amphetamine) pipe with white residue inside of the center console.
   x   Zip ties that appeared to be pre-set for the use as restraints in the front pocket of a red
       sweatshirt on the front passenger seat.
   x   Latex gloves in the front pocket of a red sweatshirt found on the front passenger seat
   x   Red colored sweatshirt on the front passenger seat.
   x   Zip ties that were cut on the front passenger seat floorboard.
   x   3-pound hammer on the front passenger seat floorboard.
   x   Blue handled framing hammer on the front passenger seat floorboard.
   x   Yellow handled hammer on the front passenger seat floorboard.
   x   Black zip tie in the back-passenger seat storage pouch.

       17.      While a search warrant was being obtained and served on Cooley’s Explorer,

CCSO deputies went to V1’s residence in Illwaco, Washington, and met with a Pacific County

deputy. A cursory search of V1’s property yielded a pair of wire ties lying on the ground behind

a shed, scuffed earth consistent with drag marks between the house and Highway 101, a beige

flip/flop, a broken hairclip and a pair of broken dentures.

       18.      Following discovery of the items in Cooley’s Explorer and the items found at

V1’s residence in Illwaco, Washington, Detective Peabody reinterviewed Cooley. Cooley told

CCSO Detective Peabody that he did not mean for things to go bad like they did, but they did.

Cooley admitted to tying V1’s hands and taking her to his vehicle while she was tied up. Cooley

admitted what he did was wrong, and he should not have done it. Cooley cried throughout the

 Page 5 – Affidavit of Landon Berryman                        USAO Version Rev. October 2015
             Case 3:20-mj-00137      Document 1-1        Filed 06/17/20     Page 6 of 6




interview, said he had a terminal condition, and did not want to die in prison. Cooley stated he

was upset because V1 never told him why she sent him away with nothing, destroyed his

personal property, and would not tell him why.

                                            Conclusion

       19.      Based on the foregoing, I have probable cause to believe, and I do believe, that

James Donald Cooley did commit the crime of kidnapping in violation of Title 18, United States

Code, 1201(a). I therefore request that the Court issue a criminal complaint and arrest warrant

for James Donald Cooley

       20.      Prior to being submitted to the Court, this affidavit, the accompanying complaint,

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Gregory

R. Nyhus, and AUSA Nyhus advised me that in his opinion the affidavit and complaint are

legally and factually sufficient to establish probable cause to support the issuance of the

requested criminal complaint and arrest warrant.

                                                             (By phone)
                                                      ____________________________________
                                                      LANDON BERRYMAN
                                                      Special Agent, FBI


       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at

_____a.m./p.m., on June 17
9:45                    ___, 2020.



                                                      ____________________________________
                                                      HONORABLE STACIE F. BECKERMAN
                                                      United States Magistrate Judge




 Page 6 – Affidavit of Landon Berryman                        USAO Version Rev. October 2015
